DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Angelocci on 03/03/22.
The application has been amended as follows: 
Claim 16, please delete the period and in a new line add:
--a substrate in the chamber, the substrate has channels that vary in size, the channels are larger than the average outer dimension dp of the particles such that the particles can flow through the channels and holes.--
Claim 18 is cancelled.
	Claim 25-27 should depend on claim 16.
	Claim 28, please delete “the system being configured to dispose ” at the third to last line.
Allowable Subject Matter
Claims 16-17, 19-34 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 16 and 28 are allowed because the limitation of “a substrate in the chamber, the substrate has channels that vary in size, the channels are larger than the average outer dimension dp of the particles such that the particles can flow through the channels and holes” is not taught by the prior art in a manner that would render the instant invention obvious. The closest prior art is Arcella (US4818562A). Arcella teaches a similar device comprising a substrate being disposed in a chamber for fabricating an article using a fluidized bed. Arcella does not, however, teach that the substrate has channels that vary in size and that the particles can flow through the channels and holes. Although the Arcella substrate is porous, there is no fair reason why a person of skill in the art would have modified the substrate to have a through channels of varying size as claimed in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744